United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-3907
                                     ___________

Dedrick Williams,                       *
                                        *
              Plaintiff-Appellant,      *
                                        *
      v.                                *
                                        *
Ecolab, Inc.,                           * Appeal from the United States
                                        * District Court for the Eastern
              Defendant-Appellee,       * District of Arkansas.
                                        *
DBS Manufacturing, Incorporated,        *         [UNPUBLISHED]
                                        *
              Defendant,                *
                                        *
Zurich Insurance Company,               *
                                        *
              Intervenor Below.         *
                                   ___________

                               Submitted: September 9, 2002

                                    Filed: September 26, 2002
                                     ___________

Before HANSEN, Chief Judge, LAY and MURPHY, Circuit Judges.
                              ___________

PER CURIAM.

      This is an appeal in a product liability case; federal jurisdiction exists by reason
of diversity of citizenship. See 28 U.S.C. 1332(a)(1). In December 1999,
Dedrick Williams, a citizen of Arkansas, suffered a debilitating injury to his eyes
while using chemicals and cleaning equipment manufactured and distributed by
Ecolab, Inc., whose principal place of business was in St. Paul, Minnesota. A jury
trial ensued resulting in a verdict for Ecolab. Williams filed a motion for a new trial
and a motion for relief under Federal Rule of Civil Procedure 60(b), which the district
court denied.1 Williams thereafter filed this timely appeal from the judgment of the
district court.

      On appeal, Plaintiff asserts that he has new evidence by reason of the
recantation of an adverse witness. He also claims the trial judge erred by allowing
prejudicial expert testimony.

       The standard of review when considering a district court’s denial of a new trial
is abuse of discretion. Foster v. Time Warner Entm’t Co., 250 F.3d 1189, 1194 (8th
Cir. 2001). As Justice Byron White2 wrote in Pulla v. Amoco Oil Co.: “We have
made clear that district courts enjoy broad discretion in choosing whether to grant a
new trial, and thus, we accord great deference to their Rule 59 rulings.” 72 F.3d 648,
656 (8th Cir. 1995) (citing White v. Pence, 961 F.2d 776, 781 (8th Cir. 1992)).

      Upon review of the record, we find the district court did not abuse its discretion
in denying Mr. Williams’ request for a new trial and his motion for relief from the
judgment.3


      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
      2
          Sitting by designation in the Eighth Circuit Court of Appeals.
      3
       Plaintiff’s motion for a new trial fails to set out any ground relating to the
recantation of the defense witness’ testimony under Federal Rule of Civil Procedure
60(b). However, it appears the district court was cognizant of the 60(b) filing and the
attached affidavit, although the court did not expressly discuss the claim. Under such

                                           -2-
      The opinion of the district court is AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

            Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




circumstances, we need not discuss the procedural deficiencies of his motion for a
new trial.

                                       -3-